Citation Nr: 0909028	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to May 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for asthma, rated 10 percent, effective 
August 29, 2005.  An August 2006 rating decision increased 
the rating to 30 percent, and an October 2007 rating decision 
further increased the rating to 60 percent, both effective 
August 29, 2005.  The Veteran has continued to express 
dissatisfaction with the rating assigned, and as it is less 
than the maximum under the applicable criteria, the matter 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran's most recent VA examination was in February 
2008.  At the January 2009 Travel Board hearing, he testified 
that his asthma has increased in severity since then, that he 
has sought medical treatment for the disability, and that the 
dosages of his medications have been increased.  He indicated 
that his most recent medical treatment has been at the 
Philadelphia VA Medical Center (MC).  As recent VA treatment 
records may contain pertinent medical information, and 
because they are constructively of record, they must be 
secured.  Also, in light of the allegations of worsening 
respiratory function, another VA examination is necessary.  
38 C.F.R. § 3.327(a).  

The Board notes that the competent evidence of record 
suggests that some of the Veteran's respiratory problems may 
be due not to asthma, but to a co-existing (and nonservice-
connected) separate respiratory disability entity.  September 
2007 Abington Memorial Hospital private treatment records 
show that the Veteran was seen in the emergency room after 
experiencing acute shortness of breath while undergoing 
pulmonary function tests (PFTs).  The admitting and discharge 
diagnoses were sarcoid and sarcoidosis.  Private treatment 
records from Dr. R.D., Jr., show that in September 2007, he 
took note of the Veteran's visit to the emergency room at 
Abington Memorial Hospital, and stated, "My impression is 
that [the Veteran] has a diagnosis of sarcoidosis established 
by skin biopsy.  He had a recent episode last week during 
PFTs, which may have been related to his asthma."  In March 
2008, Dr. R.D., Jr. noted that the Veteran's February 7, 
2008, PFTs demonstrated restriction with a total lung 
capacity of 3.74 (down from 4.51 liters in July 2006), but 
also noted that interpretation wise, this was a poor effort.  
He then opined that the Veteran had pulmonary sarcoid with 
more systemic manifestations including hepatic sarcoidosis.  
VA outpatient treatment records also show routine treatment 
for "asthma/ sarcoidosis [chronic obstructive pulmonary 
disease]," and note that the Veteran has been on steroids 
for sarcoidosis since April 2006.  In light of the foregoing, 
clarification is necessary as to which of the Veteran's 
respiratory symptoms are attributable to his service-
connected asthma and which, if any, are entirely due to his 
non-service connected sarcoidosis.  

The Board also notes that it appears that reports of July 
2006, September 2007, and February 7, 2008 PFTs are 
outstanding.  Notably, where the appeal is from the initial 
rating assigned with the award of service connection for a 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
records of all treatment the Veteran has received for asthma 
during the appeal period must be secured.
Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for asthma 
since February 2008, and to provide the 
releases necessary for VA to obtain 
records of any private treatment or 
evaluation.  In conjunction with this 
request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should secure for the record copies of 
the complete records of treatment and 
evaluation from all sources identified 
(and specifically including Abingdon 
Hospital and Philadelphia VAMC records, 
and the reports of July 2006, September 
2007, and February 7, 2008 PFTs).

2.	The RO should then arrange for the 
Veteran to be examined by a pulmonologist 
to determine the current severity of his 
service-connected asthma.  The Veteran's 
claims file (to include this remand) and a 
copy of the 38 C.F.R. § 4.97, Code 6602 
criteria must be made available to the 
examiner for review in conjunction with 
the examination.  A complete medical 
history should be elicited, and all 
indicated tests and studies (including 
PFTs) should be completed; the findings 
reported must include sufficient detail to 
allow for rating under all pertinent 
criteria.  To the extent possible, the 
examiner should distinguish the pathology, 
symptoms, and impairment of function due 
to asthma from those due to the Veteran's 
nonservice-connected sarcoidosis.  The 
examiner should review the Veteran's 
prescribed medications and indicate which 
have been prescribed to treat asthma, and 
which have been prescribed for treatment 
of co-existing nonservice-connected 
disability (e.g., sarcoidosis).  Of the 
medications prescribed for asthma, the 
examiner should explain which, if any, are 
oral inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, systemic corticosteroids, or 
systemic high dose corticosteroids or 
immuno-suppressive medications, and the 
frequency and duration of use.  The 
frequency of the Veteran's physicians' 
visits for required care for exacerbations 
of asthma and intermittent courses of 
systemic corticosteroids for asthma must 
be noted.  It must be noted whether the 
asthma has resulted in episodes of 
respiratory failure, and if so, their 
frequency.

If the examiner is unable to render any 
opinion requested, it should be so stated 
for the record, along with an explanation 
of the reason why such opinion is not 
possible.  The examiner should explain the 
rationale for all opinions.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

